Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 1 of 16 Page ID #:376




  1    DALE J. GIALI (SBN 150382)
       dgiali@mayerbrown.com
  2    DANIEL D. QUEEN (SBN 292275)
       dqueen@mayerbrown.com
  3    MAYER BROWN LLP
       350 South Grand Avenue
  4    Los Angeles, California 90071
       Telephone: (213) 229-9500
  5    Facsimile: (213) 625-0248
  6    [Additional Counsel Below Signature Block]
  7    Attorneys for Plaintiff NESTLÉ USA, INC.
  8     RITA M. HAEUSLER (SBN 110574)
        rita.haeusler@hugheshubbard.com
  9     HUGHES HUBBARD & REED LLP
        1999 Avenue of the Stars, 9th Floor
 10     Los Angeles, CA 90067-4620
        Telephone: (213) 613-2800
 11     Facsimile: (213) 613-2950
 12    [Additional Counsel Below Signature Block]
 13    Attorneys for Defendant BEST FOODS LLC
 14
                          UNITED STATES DISTRICT COURT
 15
                        CENTRAL DISTRICT OF CALIFORNIA
 16

 17
       NESTLÉ USA, INC.,                   CASE NO. 2:21-cv-02659 MCS (JPRx)

 18                   Plaintiff,           [Assigned to the Honorable Mark C. Scarsi
                                           and the Honorable Jean P. Rosenbluth]
 19          vs.
                                           STIPULATED PROTECTIVE ORDER
 20
       BEST FOODS LLC,
                                           DISCOVERY MATTER
 21
                      Defendant.
 22                                        [Proposed order submitted concurrently
                                           herewith]
 23
                                           [Complaint Filed: March 26, 2021]
 24

 25

 26

 27

 28
                                                                STIPULATED PROTECTIVE ORDER
                                                                 CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 2 of 16 Page ID #:377




  1   1.    INTRODUCTION
  2         1.1    PURPOSES AND LIMITATIONS
  3         Discovery in this action may involve production of confidential, proprietary, or
  4   private information for which special protection from public disclosure and from use
  5   for any purpose other than prosecuting this litigation may be warranted. Accordingly,
  6   the Parties hereby stipulate to and petition the Court to enter the following Stipulated
  7   Protective Order (the “Order”). The Parties acknowledge that this Order does not
  8   confer blanket protections on all disclosures or responses to discovery and that the
  9   protection it affords from public disclosure and use extends only to the limited
 10   information or items that are entitled to confidential treatment under the applicable
 11   legal principles. The Parties further acknowledge, as set forth in Section 12.3 below,
 12   that this Order does not entitle them to file Protected Material under seal; Civil Local
 13   Rule 79-5 sets forth the procedures that must be followed and the standards that will
 14   be applied when a Party seeks permission from the Court to file material under seal.
 15         1.2    GOOD CAUSE STATEMENT
 16         This action is likely to involve trade secrets, customer and pricing lists and
 17   other valuable research, development, commercial, financial, technical and/or
 18   proprietary information for which special protection from public disclosure and from
 19   use for any purpose other than prosecution of this action may be warranted. Such
 20   confidential and proprietary materials and information may consist of, among other
 21   things, confidential business or financial information, information regarding
 22   confidential business practices, or other confidential research, development, or
 23   commercial information (including information implicating privacy rights of third
 24   parties), information otherwise generally unavailable to the public, or which may be
 25   privileged or otherwise protected from disclosure under state or federal statutes, court
 26   rules, case decisions, or common law.
 27

 28                                              2
                                                                      STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 3 of 16 Page ID #:378




  1         In particular, in its complaint, plaintiff Nestlé USA, Inc. (“Plaintiff”) has
  2   alleged that defendant Best Foods, Inc. (“Defendant”) has been importing Nestlé
  3   “grey market goods” products into the United States without Plaintiff’s authorization,
  4   and that there are material differences between Plaintiff’s products and Defendant’s
  5   products, including product composition and formulation, food safety and quality
  6   assurance processes, and post-sale services offered to sellers. As a result, the parties
  7   expect that discovery may invoke commercially sensitive business information, such
  8   as confidential pricing information, proprietary information about customers and
  9   distribution practices, and other information that has been developed and kept
 10   confidential by the parties. Likewise, the parties expect that discovery may invoke
 11   extremely sensitive trade secrets and other highly confidential information—such as
 12   information about product formulations and/or manufacturing processes—that, if
 13   disclosed, could seriously damage the parties’ ability to compete in the marketplace.
 14   The need to place protections on disclosure of information is heightened here, where
 15   Plaintiff and Defendant are competitors in the marketplace.
 16         Accordingly, to ensure that confidential and highly confidential information is
 17   not inappropriately disclosed, but to simultaneously expedite the flow of information,
 18   to facilitate the prompt resolution of disputes over confidentiality of discovery
 19   materials, to ensure that the parties are permitted reasonable necessary uses of such
 20   material in preparation for and in the conduct of trial, to address their handling at the
 21   end of the litigation, and serve the ends of justice, a protective order for such
 22   information is justified in this matter. It is the intent of the parties that information
 23   will not be designated as Confidential or Highly Confidential for tactical reasons and
 24   that nothing be so designated without a good faith belief that it has been maintained
 25   in a confidential, non-public manner, and there is good cause why it should not be
 26   part of the public record of this case.
 27

 28                                              3
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 4 of 16 Page ID #:379




  1   2.    DEFINITIONS
  2         2.1    Action: the lawsuit captioned Nestlé USA, Inc. v. Best Foods LLC, filed
  3   in the United States District Court for the Central District of California, Case No.
  4   2:21-cv-02659.
  5         2.2    Challenging Party: a Party or Nonparty that challenges the designation
  6   of information or items under this Order.
  7         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  8   how it is generated, stored, or maintained) or tangible things that qualify for protection
  9   under Federal Rule of Civil Procedure 26(c) and that the Designating Party and its
 10   counsel believe in good faith would be prejudicial to the business or operations of
 11   such party if publicly disclosed, but does not qualify as “HIGHLY CONFIDENTIAL”
 12   Information or Items (as defined below).
 13         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 14   support staff).
 15         2.5    Designating Party: a Party or Nonparty that designates information or
 16   items that it produces in disclosures or in responses to discovery as
 17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 18         2.6    Disclosure or Discovery Material: all items or information, regardless
 19   of the medium or manner in which it is generated, stored, or maintained (including,
 20   among other things, testimony, transcripts, and tangible things), that are produced or
 21   generated in disclosures or responses to discovery in this matter.
 22         2.7    Expert: a person with specialized knowledge or experience in a matter
 23   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 24   an expert witness or as a consultant in this action.
 25         2.8    “HIGHLY CONFIDENTIAL” Information or Items:                       information
 26   (regardless of how it is generated, stored or maintained) or tangible things that qualify
 27   for protection under Federal Rule of Civil Procedure 26(c), and that the Designating
 28                                               4
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 5 of 16 Page ID #:380




  1   Party and its counsel consider to be the most sensitive, including but not limited to
  2   trade secret or other highly confidential research, development, or financial
  3   information.
  4         2.9      House Counsel: attorneys who are employees of a Party to this Action.
  5   House Counsel does not include Outside Counsel of Record or any other outside
  6   counsel.
  7         2.10 Nonparty: any natural person, partnership, corporation, association, or
  8   other legal entity not named as a Party to this action.
  9         2.11 Outside Counsel of Record: attorneys who are not employees of a Party
 10   to this Action but are retained to represent or advise a Party and have appeared in this
 11   Action on behalf of that Party or are affiliated with a law firm that has appeared on
 12   behalf of that Party, including support staff.
 13         2.12 Party: any Party to this Action, including all of its officers, directors,
 14   employees, consultants, retained experts, and Outside Counsel of Record (and their
 15   support staffs).
 16         2.13 Producing Party: a Party or Nonparty that produces Disclosure or
 17   Discovery Material in this Action.
 18         2.14 Professional Vendors: persons or entities that provide litigation support
 19   services (for example, photocopying, videotaping, translating, preparing exhibits or
 20   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 21   and their employees and subcontractors.
 22         2.15 Protected Material:       any Disclosure or Discovery Material that is
 23   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”
 24         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 25   from a Producing Party.
 26

 27

 28                                               5
                                                                      STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 6 of 16 Page ID #:381




  1   3.    SCOPE
  2         The protections conferred by this Stipulation and Order cover not only
  3   Protected Material (as defined above) but also any information copied or extracted
  4   from Protected Material; all copies, excerpts, summaries, or compilations of Protected
  5   Material; and any testimony, conversations, or presentations by Parties or their
  6   Counsel that might reveal Protected Material.
  7         Any use of Protected Material at trial will be governed by the orders of the trial
  8   judge. This Order does not govern the use of Protected Material at trial.
  9   4.    DURATION
 10         Even after final disposition of this litigation, the confidentiality obligations
 11   imposed by this Order will remain in effect until a Designating Party agrees otherwise
 12   in writing or a court order otherwise directs.      Final disposition is the later of
 13   (1) dismissal of all claims and defenses in this Action, with or without prejudice, or
 14   (2) final judgment after the completion and exhaustion of all appeals, rehearings,
 15   remands, trials, or reviews of this Action, including the time limits for filing any
 16   motions or applications for extension of time under applicable law.
 17   5.    DESIGNATING PROTECTED MATERIAL
 18         5.1    Each Party or Nonparty that designates information or items for
 19   protection under this Order must take care to limit any such designation to specific
 20   material that qualifies under the appropriate standards. The Designating Party must
 21   designate for protection only those parts of material, documents, items, or oral or
 22   written communications that qualify so that other portions of the material, documents,
 23   items, or communications for which protection is not warranted are not swept
 24   unjustifiably within the ambit of this Order.
 25         Mass, indiscriminate, or routinized designations are prohibited. Designations
 26   that are shown to be clearly unjustified or that have been made for an improper
 27   purpose (for example, to unnecessarily encumber the case-development process or to
 28                                              6
                                                                      STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 7 of 16 Page ID #:382




  1   impose unnecessary expenses and burdens on other parties) may expose the
  2   Designating Party to sanctions.
  3         If it comes to a Designating Party’s attention that information or items it
  4   designated for protection do not qualify for that level of protection, that Designating
  5   Party must promptly notify all other Parties that it is withdrawing the inapplicable
  6   designation.
  7         5.2      Except as otherwise provided in this Order, Disclosure or Discovery
  8   Material that qualifies for protection under this Order must be clearly so designated
  9   before the material is disclosed or produced.
 10         Designation in conformity with this Order requires the following:
 11         (a) for information in documentary form (for example, paper or electronic
 12   documents but excluding transcripts of depositions or other pretrial or trial
 13   proceedings), the Producing Party must affix at a minimum the legend
 14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each page that contains
 15   Protected Material.
 16         A Party or Nonparty that makes original documents available for inspection
 17   need not designate them for protection until after the inspecting Party has indicated
 18   which documents it would like copied and produced. During the inspection and
 19   before the designation, all material made available for inspection must be treated as
 20   “HIGHLY CONFIDENTIAL.”              After the inspecting Party has identified the
 21   documents it wants copied and produced, the Producing Party must determine which
 22   documents, or portions thereof, qualify for protection under this Order. Then, before
 23   producing the specified documents, the Producing Party must affix the
 24   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” legend to each page that
 25   contains Protected Material.
 26         (b) for testimony given in depositions, the Designating Party must identify the
 27   Disclosure or Discovery Material that is protected either (a) on the record, before the
 28                                             7
                                                                     STIPULATED PROTECTIVE ORDER
                                                                      CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 8 of 16 Page ID #:383




  1   close of the deposition, or (b) in writing, within fourteen (14) days after the
  2   Designating Party’s receipt of the final deposition transcript, until which time such
  3   deposition transcript shall be treated as “HIGHLY CONFIDENTIAL.”
  4         (c) for information produced in some form other than documentary and for any
  5   other tangible items, the Producing Party must affix in a prominent place on the
  6   exterior of the container or containers in which the information is stored the legend
  7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” If only a portion or portions
  8   of the information warrant protection, the Producing Party, to the extent practicable,
  9   must identify the protected portion(s).
 10         5.3    If timely corrected, an inadvertent failure to designate qualified
 11   information or items does not, standing alone, waive the Designating Party’s right to
 12   secure protection under this Order for that material. On timely correction of a
 13   designation, the Receiving Party must make reasonable efforts to assure that the
 14   material is treated in accordance with the provisions of this Order.
 15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 16         6.1    Any Party or Nonparty may challenge a designation of confidentiality at
 17   any time consistent with the Court’s scheduling order.
 18         6.2    The Challenging Party must initiate the dispute-resolution process (and,
 19   if necessary, file a discovery motion) under Local Rule 37.
 20         6.3    The burden of persuasion in any such proceeding is on the Designating
 21   Party. Frivolous challenges, and those made for an improper purpose (for example,
 22   to harass or impose unnecessary expenses and burdens on other parties), may expose
 23   the Challenging Party to sanctions. Unless the Designating Party has waived or
 24   withdrawn the confidentiality designation, all parties must continue to afford the
 25   material in question the level of protection to which it is entitled under the Producing
 26   Party’s designation until the Court rules on the challenge.
 27

 28                                              8
                                                                      STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 9 of 16 Page ID #:384




  1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  2         7.1      A Receiving Party may use Protected Material that is disclosed or
  3   produced by another Party or by a Nonparty in connection with this Action only for
  4   prosecuting, defending, or attempting to settle this Action. Such Protected Material
  5   may be disclosed only to the categories of people and under the conditions described
  6   in this Order. When the Action has been terminated, a Receiving Party must comply
  7   with the provisions of Section 13 below (FINAL DISPOSITION).
  8         Protected Material must be stored and maintained by a Receiving Party at a
  9   location and in a manner sufficiently secure to ensure that access is limited to the
 10   people authorized under this Order.
 11         7.2      Unless otherwise ordered by the Court or permitted in writing by the
 12   Designating Party, a Receiving Party may disclose any information or item designated
 13   “CONFIDENTIAL” only to the following people:
 14               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 15   as employees of that Outside Counsel of Record to whom it is reasonably necessary
 16   to disclose the information for this Action;
 17               (b) the officers, directors, and employees (including House Counsel) of the
 18   Receiving Party to whom disclosure is reasonably necessary for this Action;
 19               (c) Experts (as defined in this Order) of the Receiving Party to whom
 20   disclosure is reasonably necessary for this Action and who have signed the
 21   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 22               (d) the Court and its personnel;
 23               (e) court reporters and their staff;
 24               (f) professional jury or trial consultants, mock jurors, and Professional
 25   Vendors to whom disclosure is reasonably necessary for this Action and who have
 26   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 27

 28                                                  9
                                                                      STIPULATED PROTECTIVE ORDER
                                                                       CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 10 of 16 Page ID #:385




   1               (g) the author or recipient of a document containing the information or a
   2   custodian or other person who otherwise possessed or knew the information;
   3               (h) during their depositions, witnesses and attorneys for witnesses to whom
   4   disclosure is reasonably necessary, provided that the deposing party requests that the
   5   witness sign the form attached as Exhibit A hereto and the witnesses will not be
   6   permitted to keep any confidential information unless they sign the form, unless
   7   otherwise agreed by the Designating Party or ordered by the Court. Pages of
   8   transcribed deposition testimony or exhibits to depositions that reveal Protected
   9   Material may be separately bound by the court reporter and may not be disclosed to
  10   anyone except as permitted under this Order; and
  11               (i) any mediator or settlement officer, and their supporting personnel,
  12   mutually agreed on by any of the Parties engaged in settlement discussions or
  13   appointed by the Court.
  14         7.3      Unless otherwise ordered by the Court or permitted in writing by the
  15   Designating Party, a Receiving Party may disclose any information or item designated
  16   “HIGHLY CONFIDENTIAL” only to the following people:
  17               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
  18   as employees of that Outside Counsel of Record to whom it is reasonably necessary
  19   to disclose the information for this Action;
  20               (b) Experts (as defined in this Order) of the Receiving Party to whom
  21   disclosure is reasonably necessary for this Action and who have signed the
  22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23               (c) the Court and its personnel;
  24               (d) court reporters and their staff;
  25               (e) professional jury or trial consultants, mock jurors, and Professional
  26   Vendors to whom disclosure is reasonably necessary for this Action and who have
  27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  28                                                  10
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 11 of 16 Page ID #:386




   1             (f) the author or recipient of a document containing the information or a
   2   custodian or other person who otherwise possessed or knew the information; and
   3             (g) any mediator or settlement officer, and their supporting personnel,
   4   mutually agreed on by any of the Parties engaged in settlement discussions or
   5   appointed by the Court.
   6   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
   7         IN OTHER LITIGATION
   8         If a Party is served with a subpoena or a court order issued in other litigation
   9   that compels disclosure of any information or items designated in this Action as
  10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” that Party must
  11             (a) promptly notify in writing the Designating Party. Such notification must
  12   include a copy of the subpoena or court order unless prohibited by law;
  13             (b) promptly notify in writing the party who caused the subpoena or order
  14   to issue in the other litigation that some or all of the material covered by the subpoena
  15   or order is subject to this Protective Order. Such notification must include a copy of
  16   this Order; and
  17             (c) cooperate with respect to all reasonable procedures sought to be pursued
  18   by the Designating Party whose Protected Material may be affected.
  19         If the Designating Party timely seeks a protective order, the Party served with
  20   the subpoena or court order should not produce any information designated in this
  21   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” before a
  22   determination on the protective-order request by the relevant court unless the Party
  23   has obtained the Designating Party’s permission. The Designating Party bears the
  24   burden and expense of seeking protection of its Confidential Material, and nothing in
  25   these provisions should be construed as authorizing or encouraging a Receiving Party
  26   in this Action to disobey a lawful directive from another court.
  27

  28                                              11
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 12 of 16 Page ID #:387




   1   9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   2         PRODUCED IN THIS LITIGATION
   3             The terms of this Order are applicable to information produced by a
   4   Nonparty in this Action and designated as “CONFIDENTIAL” or “HIGHLY
   5   CONFIDENTIAL.”         Such information is protected by the remedies and relief
   6   provided by this Order.      Nothing in these provisions should be construed as
   7   prohibiting a Nonparty from seeking additional protections.
   8   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   9         If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
  10   Protected Material to any person or in any circumstance not authorized under this
  11   Order, the Receiving Party must immediately notify the Designating Party in writing
  12   of the unauthorized disclosures, use its best efforts to retrieve all unauthorized copies
  13   of the Protected Material, inform the person or people to whom unauthorized
  14   disclosures were made of the terms of this Order, and ask that person or people to
  15   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto
  16   as Exhibit A.
  17   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  18         PROTECTED MATERIAL
  19         When a Producing Party gives notice to Receiving Parties that certain
  20   inadvertently produced material is subject to a claim of privilege or other protection,
  21   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  22   Procedure 26(b)(5)(B).
  23   12.   MISCELLANEOUS
  24         12.1 Nothing in this Order abridges the right of any person to seek its
  25   modification by the Court.
  26         12.2 By stipulating to the entry of this Order, no Party waives any right it
  27   otherwise would have to object to disclosing or producing any information or item on
  28                                              12
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 13 of 16 Page ID #:388




   1   any ground not addressed in this Order. Similarly, no Party waives any right to object
   2   on any ground to use in evidence of any of the material covered by this Order.
   3            12.3 A Party that seeks to file under seal any Protected Material must comply
   4   with Civil Local Rule 79-5. Protected Material may be filed under seal only pursuant
   5   to a court order authorizing the sealing of the specific Protected Material at issue. If
   6   a Party's request to file Protected Material under seal is denied, then the Receiving
   7   Party may file the information in the public record unless otherwise instructed by the
   8   Court.
   9   13.      FINAL DISPOSITION
  10            After the final disposition of this Action, as defined in paragraph 4, within 60
  11   days of a written request by the Designating Party, each Receiving Party must return
  12   all Protected Material to the Producing Party or destroy such material. As used in this
  13   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  14   summaries, and any other format reproducing or capturing any of the Protected
  15   Material. Whether the Protected Material is returned or destroyed, the Receiving
  16   Party must submit a written certification to the Producing Party (and, if not the same
  17   person or entity, to the Designating Party) by the 60-day deadline that identifies (by
  18   category, when appropriate) all the Protected Material that was returned or destroyed
  19   and affirms that the Receiving Party has not retained any copies, abstracts,
  20   compilations, summaries, or any other format reproducing or capturing any of the
  21   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
  22   archival copy of all pleadings; motion papers; trial, deposition, and hearing
  23   transcripts; legal memoranda; correspondence; deposition and trial exhibits; expert
  24   reports; attorney work product; and consultant and expert work product even if such
  25   materials contain Protected Material. Any such archival copies that contain or
  26   constitute Protected Material remain subject to this Order as set forth in Section 4
  27   (DURATION).
  28                                               13
                                                                        STIPULATED PROTECTIVE ORDER
                                                                         CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 14 of 16 Page ID #:389




   1   14.   SANCTIONS
   2         Any willful violation of this Order may be punished by civil or criminal
   3   contempt, financial or evidentiary sanctions, reference to disciplinary authorities, or
   4   other appropriate action at the discretion of the Court.
   5

   6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   7
        DATED: August 26, 2021               MAYER BROWN LLP
   8                                         DALE J. GIALI
                                             DANIEL D. QUEEN
   9
                                             ADAM HUDES
  10                                         STEPHEN COHEN
  11
                                             By:    /s/ Daniel D. Queen
  12                                                          Daniel D. Queen
                                                           Attorneys for Plaintiff
  13                                                       NESTLÉ USA, INC.
  14
        DATED: August 26, 2021               HUGHES HUBBARD & REED LLP
  15                                         RITA M. HAEUSLER
                                             ROBBY S. NAOUFAL
  16

  17                                         By:    /s/ Rita M. Haeusler
                                                               Rita M. Haeusler
  18                                                        Attorneys for Defendant
                                                              BEST FOODS LLC
  19

  20                                     ATTESTATION
  21         Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that Rita M. Haeusler
  22   has concurred in this filing’s content and has authorized this filing.
  23
       Dated: August 26, 2021                  By: /s/ Daniel D. Queen
  24                                               Daniel D. Queen
  25
       Additional Counsel:
  26
       ADAM HUDES (admitted pro hac vice)
  27   ahudes@mayerbrown.com
  28                                               14
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 15 of 16 Page ID #:390



       STEPHEN COHEN (admitted pro hac vice)
   1   scohen@mayerbrown.com
       1999 K Street, N.W.
   2   Washington, D.C. 20006
       Telephone: (202) 263-3000
   3   Facsimile: (202) 263-3300
   4   Attorneys for Plaintiff NESTLÉ USA, INC.
   5   DIEGO DURAN DE LA VEGA (admitted pro hac vice)
       diego.duran@hugheshubbard.com
   6   MICHAEL M. POLKA (admitted pro hac vice)
       michael.polka@hugheshubbard.com
   7   One Battery Park Plaza
       New York, NY 10004
   8   Telephone: (212) 837-6000
       Facsimile: (212) 299-6373
   9
       Attorneys for Defendant BEST FOODS LLC
  10

  11

  12   IT IS SO ORDERED.
  13
        Dated: August 31, 2021
  14                                              Honorable Jean P. Rosenbluth
                                                  U.S. Magistrate Judge
  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                                        15
                                                               STIPULATED PROTECTIVE ORDER
                                                                CASE NO. 2:21-CV-02659-MCS-JPR
Case 2:21-cv-02659-MCS-JPR Document 45 Filed 08/31/21 Page 16 of 16 Page ID #:391




   1                                        EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4         I, _____________________________ [full name], of _________________
   5   [full address], declare under penalty of perjury that I have read in its entirety and
   6   understand the Stipulated Protective Order that was entered by the U.S. District
   7   Court for the Central District of California on [date of entry of Stipulated
   8   Protective Order] in the case of Nestlé USA, Inc. v. Best Foods LLC, Case No.
   9   2:21-cv-02659 (the “Order”). I agree to comply with and to be bound by all terms of
  10   the Order, and I understand and acknowledge that failure to so comply could expose
  11   me to sanctions and punishment, including contempt. I solemnly promise that I will
  12   not disclose in any manner any information or item that is subject to the Order to
  13   any person or entity except in strict compliance with the provisions of the Order.
  14         I further agree to submit to the jurisdiction of the U.S. District Court for the
  15   Central District of California for the purpose of enforcing the terms of the Order,
  16   even if such enforcement proceedings occur after termination of this action. I
  17   hereby appoint __________________________ [full name] of
  18   _______________________________________ [full address and telephone
  19   number] as my California agent for service of process in connection with this
  20   action or any proceedings related to enforcement of the Order.
  21   Date: ______________________________________
  22   City and State where signed: _________________________________
  23

  24   Printed name: _______________________________
  25

  26   Signature: __________________________________
  27

  28                                              16
                                                                       STIPULATED PROTECTIVE ORDER
                                                                        CASE NO. 2:21-CV-02659-MCS-JPR
